Case 2:20-cv-00125-JRG Document 14-1 Filed 07/13/20 Page 1 of 1 PageID #: 144




                       THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 ALTPASS LLC,

                       Plaintiff,

               v.                                 Civil Action No. 2:20-cv-0125-JRG

 KYOCERA INTERNATIONAL, INC.,                     JURY TRIAL DEMANDED



                       Defendant.



                ORDER GRANTING AGREED MOTION TO STAY ALL
               PENDING DEADLINES AND NOTICE OF SETTLEMENT

       CAME ON THIS DAY for consideration of the Agreed Motion to Stay All Pending

Deadlines and Notice of Settlement between Plaintiff Altpass LLC and Defendant Kyocera

International, Inc., and the Court, being of the opinion that said motion should be GRANTED, it

is hereby:

       ORDERED that all deadlines between Plaintiff Altpass LLC and Defendant Kyocera, Inc.

be and are stayed up to and including August 12, 2020.

       SO ORDERED.
